The habeas corpus, although it issues out of term, ought to be dated in term time. Therefore, notwithstanding the party was arrested after the date of the habeas corpus, to wit, the date of the term, and the imprisonment was after the term, yet it is well, by the usage of the court.
Richardson. This answers the objection about the day, but the year is also mistaken.
Andrews. The bill on the file is Ann. 19 Jac., although the declaration is 10. So it is only a mistake of the clerk.
And the court was thereupon adjourned; and afterwards the plaintiff had judgment.
Justification of an escape in London, retaking in Surry; it is well traversed, averring that it is eadem escapia. And it was objected that the law says that est culp. d'escape. Plowd., 36, Plat's case; 13 H., 7, 1; 10 E., 4, 10.
As to the matter of the viz. A case was put between Bigrave and Short, P. 5 Jac. In ejectione firmae, the plaintiff declares of a term 10 Jac. etquod postea tali die. Ann., 3, the defendant ejected him, and this was held no reason to arrest the judgment. Jones, 144; Noy, 93; Bendl., 185; Godb., 493; 1 Roll., 809; 2 Cr., 96, 428. *Page 777